Citation Nr: 0113370	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  95-09 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bursitis and supraspinatus tendonitis of the right shoulder.  

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella and patellofemoral pain syndrome of 
the left knee.

3.  Entitlement to an evaluation in excess of zero percent 
for bilateral high frequency hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had verified active service from February 1979 to 
June 1994.  He had more than four years and seven months of 
prior active service.  

When the issues currently on appeal were last before the 
Board of Veterans' Appeals (Board) in November 1999, inter 
alia, they were remanded to the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO) for 
additional development.  Following the completion of the 
requested development, a supplemental statement of the case 
was issued in September 2000 and the matter was returned to 
the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran's service connected bursitis and 
supraspinatus tendonitis of the right shoulder is manifested 
by some shoulder pain, notably on extremes of motion, when 
working above, and sleeping on his right shoulder, without 
evidence of dislocation or nonunion of the shoulder, 
ankylosis of the scapulohumeral articulation, limitation of 
motion of the arm, or other impairment of the humerus.

2.  The veteran's service-connected chondromalacia patella 
and patellofemoral pain syndrome of the left knee results in 
no more than slight impairment and is manifested by 
subjective complaints of pain in going up stairs without 
objective evidence of limitation of motion, ankylosis of the 
knee, dislocated semilunar cartilage, symptomatic removal of 
semilunar cartilage, degenerative arthritis, impairment of 
the tibia and fibula, or genu recurvatum.  

3.  The average puretone decibel loss in the right ear is 33, 
and speech recognition in the right ear is 90 percent, which 
test results, under the provisions of 38 C.F.R. § 4.87, are 
assigned a numeric designation of II.

4.  The average puretone decibel loss in the left ear is 28, 
and speech recognition in the left ear is 86 percent, which 
test results, under the provisions of 38 C.F.R. § 4.87, are 
assigned a numeric designation of II.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of an increased rating for 
service connected bursitis and supraspinatus tendonitis of 
the right shoulder have not been met or approximated.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.119 Diagnostic Codes 5203, 5299 (2000).

2.  The criteria for an assignment of an increased rating for 
service connected for chondromalacia patella and 
patellofemoral pain syndrome of the left knee have not been 
met or approximated.  38 U.S.C.A. §§ 1155 (West 1991); 38 
C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Code 5257, 5299 (2000).

3.  The criteria for an increased rating for a bilateral 
hearing disorder, currently rated as zero (0) percent 
disabling, on appeal from the initial grant of benefits, have 
not been met or approximated.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 3.321(b)(1), 4.1, 4.2, 4.3, 4.21, 4.85, 
4.87(a), Diagnostic Code (DC) 6100 (1999); 64 Fed. Reg. 
25202-25210 (May 11, 1999) (to be codified at 38 C.F.R. § 
4.85 et. seq. (2000))




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  The duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the RO provided the veteran VA audiometric and 
orthopedic examinations including those conducted pursuant to 
the Board's 1999 remand.  There is no indication of 
additional medical records that the VA failed to obtain.  
Therefore, VA has satisfied its duty to assist the veteran.  
See Public Law No. 106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 2096).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.

In evaluating the veteran's left knee condition and right 
shoulder disorder, the Board will consider all of the 
applicable regulations, including consideration of the 
limitation of function imposed by pain.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2000), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.  Section § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
This criteria also considers instability of station, 
disturbance of locomotion, and interference with sitting, 
standing and weight-bearing. 

The U.S. Court of Appeals for Veterans Claims (Court) held 
that there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate statement of the 
case.  Fenderson, 12 Vet. App. at 126.  This distinction 
between disagreement with the original rating awarded and a 
claim for an increased rating is important in terms of VA 
adjudicative actions.  Id.  With an increased rating claim, 
"the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  See 
Fenderson.  

The Board is of the opinion that the statement of the case 
and the supplemental statements of the case indicate that all 
the evidence of record at the time of each of the rating 
decisions were considered in assigning the original 
disability ratings and each subsequent rating for the 
veteran's service-connected disabilities.  The RO did not 
limit its consideration to only the recent medical evidence 
of record and did not therefore violate the principle of 
Fenderson.

The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.  In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issues on appeal to 
properly reflect his disagreement with the initial disability 
evaluations assigned to his service-connected disability.


Right Shoulder Disability

Service medical records reveal that the veteran was seen in 
July 1993 for a history of right shoulder pain since May 1991 
following being struck on the shoulder by a softball.  
Following examination, the assessment was right subacromial 
bursitis/post-traumatic arthritis.  

VA examination of the shoulders in September 1994 resulted in 
a pertinent diagnosis of supraspinatus tendinitis bilateral; 
left symptomatic with mild pain on elevation and 
internal/external rotation on the left.  

VA examination of the shoulders in March 1995, noted the 
veteran had some pain with the shoulder motions, but that it 
was not severe.  The range of motion of the two shoulders was 
equal and full.  There was tenderness anteriorly in the right 
shoulder in the deltopectoral groove and lateral in the 
subacromial area.  The range of motion of each shoulder in 
abduction was 90, external rotation 90, but there was pain in 
the right shoulder with external rotation, but not in the 
left shoulder.  Forward flexion was 150 and backward 
extension was 70; these motions were not painful in either 
shoulder.  Muscle power was described as normal.  A diagnosis 
was not offered.  

The impression following VA x-rays of both shoulders in March 
1995 were:  1)  Mild separation of the right 
acromioclavicular joint and no separation of the left 
acromioclavicular joint.  2)  several sclerotic densities 
measuring from 2 to 5 millimeters in both humeral heads 
presumably represent bony islands.  No soft tissue 
calcifications identified.  The shoulders and scapulae are 
otherwise unremarkable.   

A VA orthopedic examination was conducted in February 2000.  
The report of that examination noted the veteran's complaints 
of difficulty raising his right arm and difficulty sleeping 
on his right shoulder.  Upon examination, right shoulder 
ranges of motion were adduction 90 degrees, flexion 170 
degrees, extension 30 degrees, external rotation 45 degrees, 
and internal rotation 45 degrees.  There was noted to be some 
discomfort in the right shoulder by elevation the arm above 
90 degrees and there was some tenderness over the greater 
tuberosity of the right humerus.  The pertinent diagnosis was 
tendinitis right shoulder.  The examiner opined that the 
symptoms that the veteran presented in his right shoulder and 
left knee were well managed with mild anti-inflammatory 
drugs, and that the veteran was restricted in certain 
activities like working overhead.  X-ray of the shoulder 
produced negative findings and a normal diagnosis.  

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5099-5203.  DC 5099, is used for 
conditions not listed in the Schedule.  DC 5203 is for rating 
impairment of the clavicle or scapula.  A 20 percent rating 
is warranted for dislocation of the clavicle or scapula, or 
for nonunion of the clavicle or scapula with loose movement.  
A 10 percent rating is warranted for nonunion without loose 
movement, or for malunion of the clavicle or scapula.  
Otherwise, the disability may be rated on impairment of 
function of the contiguous joint.


The Board finds that the evidence does not support an 
increased rating under DC 5203 for the veteran's right 
shoulder disability.  Although mild separation was noted on 
x-ray in March 1995, there is no evidence of dislocation of 
the clavicle or scapula, or nonunion with loose impediment.  
In fact, the evidence does not show nonunion without loose 
impediment or malunion of the clavicle or scapula necessary 
for even a 10 percent rating.  However, as stated in DC 5203, 
the disability may also be rated on impairment of function of 
the contiguous joint.  Based on this criteria, which brings 
into consideration the loss of function due to pain and 
weakness of right shoulder movement according to 38 C.F.R. §§ 
4.40 and 4.45, the Board finds that a 10 percent rating is 
appropriate based on the current evidence.  As described, the 
current VA examination notes that the veteran has some 
shoulder pain, notably on extremes of motion, and exhibits 
right shoulder pain when working above and sleeping on his 
right shoulder.   There is sufficient evidence to justify the 
10 percent rating as an impairment of functioning mentioned 
in DC 5203, and described in more detail in §§ 4.40 and 4.45.  
Therefore, the Board finds that the current 10 percent rating 
under DC 5203 is appropriate.  The Board also notes that 
although sclerotic densities were found in both humeral heads 
of the shoulders, there is no evidence of right shoulder 
arthritis to justify further rating consideration under § 
4.59.

The Board also considers other rating criteria appropriate 
for a shoulder disability.  The evidence does not support a 
further rating under DC 5200 (ankylosis of the scapulohumeral 
articulation), DC 5201 (limitation of motion of the arm) or 
DC 5202 (other impairment of the humerus), as there is no 
evidence of shoulder ankylosis, limitation of arm motion or 
impairment of the humerus.  With respect to limitation of arm 
motion, the Board acknowledges that even though the veteran's 
right shoulder has full range of motion in all directions, 
equal to that of the left shoulder, he does experience pain 
on extremes of motion.  However, the Board has considered 
this element of pain in its assessment of limitation of 
function under DC 5203, taking into consideration §§ 4.40 and 
4.45.  Therefore, no further rating is warranted based on 
this evidence.  The 10 percent rating remains the most 
appropriate rating for the veteran's right shoulder condition 
based on the evidence currently before the Board.  The Board 
has considered whether a "staged" rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The record, 
however, does not support assigning different percentage 
disability ratings during the period in question.

Left Knee Disability

Service medical records reveal that the veteran was seen in 
August 1993 for left knee pain associated with running.  The 
assessment was patellofemoral pain syndrome with patellar 
tendinitis.  A June 1994 orthopedic evaluation noted that the 
veteran ran 8 miles about 3 times per week.  A history of 
bilateral knee pain for 2 to 3 years was also noted.  
Following examination, the assessment was plicas in both 
knees.  

VA examination of the knees in September 1994 found complete 
range of motion without evidence of pain on motion.  There 
was no swelling or deformity, but 1+ crepitus of both knees 
with patellar compression and knee flexion was noted.  There 
was no effusion and both knees were stable.  The pertinent 
diagnosis was chondromalacia patella of both knees.  

Upon VA examination of the knees in March 1995, the veteran 
complained of his left knee buckling and going out laterally 
when going up stairs.  Upon examination of the left knee, it 
was noted that the veteran did not have a limp; he walked 
well on his heels and toes and squatted quite well to the 
point where his heels touched the buttocks.  There was no 
effusion.  There was 2+ crepitus in each knee joint.  The 
range of motion of each knee joint was from 0 degrees of 
extension to 145 degrees of flexion with the heels lacking 1 
inch of coming to the buttocks.  There was no pain with full 
flexion or full extension in either knee joint.  Each knee 
was stable.  The cruciates and colaterals were intact  The 
McMurray pivot-shift and Lachman signs were all negative, and 
the patellar grinding test was negative.  The two knees were 
identical, including in terms of measurement of 
circumference.  A diagnosis was not offered.  

The impression following VA x-rays of both knees in March 
1995 were:  1)  Prominent narrowing of both patellofemoral 
compartments.  Chondromalacia patellae in question.  
2)  Osteochondroma with large spur over the posterior 
proximal fibula and suspect fusion of the proximal tibia with 
the fibula distal to the fibular neck.  The knees were 
otherwise unremarkable.   

A VA orthopedic examination was conducted in February 2000.  
The report of that examination noted the veteran's complaints 
relative to his left knee were mainly problems in going up 
the stairs resulting in slight pain, but this was noted to be 
controlled well with anti-inflammatory drugs.  Upon 
examination, there was noted to be no limb by walking.  Toe 
and heel walking were performed without difficulty.  
Squatting was performed without difficulty.  Range of motion 
of the left knee, flexion left equals right.  There was 
minimal tenderness in the patellofemoral joint by palpation.  
There was no instability of the left knee present.  Muscle 
tone around the left knee was adequate.  The pertinent 
diagnosis was chondromalacia patella left by palpation.  The 
examiner opined that the symptoms that the veteran presented 
in his right shoulder and left knee were well managed with 
mild anti-inflammatory drugs, and that the veteran was 
restricted in certain activities like climbing, stooping and 
going up the stairs because of discomfort in the left knee.  
X-ray of the left knee produced negative findings and a 
normal diagnosis.  

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5299-5257.  Under Diagnostic Code 5257, 
other impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 10 percent disability 
evaluation when slight, a 20 percent rating when moderate, 
and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

The Board does not find evidence to support an increased 
rating for the veteran's left knee condition under DC 5257.  
From the initial post-service VA orthopedic examination in 
1994 to the most recent in 2000, there is no indication that 
the left knee impairment is more than slight.  According to 
the veteran's own complaints, the only manifestations of 
impairment occur with climbing and stooping activities, and 
these manifestations are known to be well managed with mild 
anti-inflammatory drugs.  Thus, the 10 percent rating, for 
slight impairment allowed under DC 5257, is appropriate for 
the veteran's left knee condition.

The Board has also considered whether the veteran's left knee 
condition warrants a higher rating under other applicable 
rating codes.  DC 5260, for limitation of leg flexion, 
provides for a 30 percent rating for flexion limitation to 15 
degrees, 20 percent for limitation to 30 degrees and 10 
percent for limitation to 45 degrees.  DC 5261, for 
limitation of leg extension, provides for a 50 percent rating 
for limitation to 45 degrees, 40 percent for 30 degrees, 30 
percent for 20 degrees, 20 percent for 15 degrees and 10 
percent for 10 degrees.  The Board does not find sufficient 
limitation of motion of the left leg to warrant a higher 
rating under either DC 5260 or 5261.  According to all VA 
examination reports, the veteran has full range of motion in 
the left leg, with no pain on motion.  Thus, an increased 
rating under either DC 5260 or 5261 is not warranted.

The Board also notes that an increased rating is not 
warranted under DCs 5256, 5258, 5262 or 5263 as there is no 
evidence of, respectively, ankylosis of the knee, dislocated 
semilunar cartilage, symptomatic removal of semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum during this period.  As for a rating under 
Diagnostic Code 5003, for degenerative arthritis, the Board 
notes that degenerative arthritis has not been established by 
X-ray findings.  In the absence of such evidence, a separate, 
compensable rating cannot be assigned under DC 5003.  

The Board considers the applicability of 38 C.F.R. §§ 4.40 
and 4.45 as well as DeLuca, supra, and finds that the 
veteran's left knee disability does not warrant an additional 
rating beyond that established under DC 5299-5257.  The Board 
finds that the veteran complains of mainly problems in going 
up the stairs resulting in slight pain.  He does not use a 
knee brace or cane, and there is no evidence of lost work or 
reduced workload due to knee pain or weakness.  VA 
examinations only detected minimal tenderness in the 
patellofemoral joint by palpation.  The Board does not find 
sufficient evidence of pain on movement, weakened movement, 
or decreased left knee or leg functioning to warrant an 
additional rating pursuant to §§ 4.40 or 4.45.  The Board has 
considered whether a "staged" rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The record, 
however, does not support assigning different percentage 
disability ratings during the period in question.


Bilateral High Frequency Hearing Loss

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

Under the schedular rating criteria that became effective 
December 18, 1987, the evaluation of auditory impairment is 
based on the results of controlled speech discrimination 
testing together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 Hz in each ear.  To evaluate 
the degree of disability from organic hearing acuity 
impairment the revised rating schedule establishes 11 
auditory acuity levels from level I, for essentially normal 
hearing acuity, through level XI, for profound deafness.  38 
U.S.C.A. § 1155, 1160 (West 1991); 38 C.F.R. § 4.85 and Part 
4, DCs 6100 to 6110 (2000).

It is noted that the rating criteria for diseases of the ear 
and other sense organs were amended in May 1999, effective 
beginning June 10, 1999.  Application of those revised 
criteria yields no change in the zero percent rating for the 
appellant's hearing loss.  The rating criteria applicable to 
this case were not altered by the amendments.  Thus, it is 
possible to proceed without prejudice to the appellant.  64 
Fed. Reg. 25202-25210 (May 11, 1999) (to be codified at 38 
C.F.R. § 4.85 et. seq (1999)).

The above-cited regulations require a zero (0) percent rating 
to be assigned for bilateral defective hearing where the pure 
tone threshold average in the poorer ear [the right ear in 
the veteran's case] is 33 decibels with speech recognition 
ability of 90 percent (level II) and in the better ear [the 
left ear in the veteran's case] the pure tone threshold is 28 
decibels with speech recognition ability of 86 percent 
correct (level II).  38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, 
Code 6100 (2000).  These audiology results were obtained 
during the most recent audiological examination of the 
veteran in February 2000.  They represent the most profound 
impairment shown thus far in the veteran's hearing acuity 
upon the application of Table VI and VII of Diagnostic Code 
6100.  

As indicated, although the veteran underwent a VA audio 
examination for rating purposes prior to the February 2000 
examination, the results of the previous examination would 
not provide for an increased evaluation.  Specifically, the 
results of a prior September 1994 audiological examination 
demonstrated better hearing acuity, with pure tone threshold 
average in the veteran's poorer ear [the right ear in the 
veteran's case] shown as 25 decibels with speech recognition 
ability of 96 percent (level I); and in the better ear [the 
left ear in the veteran's case] the pure tone threshold was 
20 decibels with speech recognition ability of 94 percent 
correct (level I).  It was based upon the September 1994 
audiological examination that service connection was granted 
and properly assigned a 0 percent disability evaluation, 
effective the date following the veteran's separation from 
service, July 1, 1994.  38 C.F.R. §§ 4.85, 4.87, Tables VI, 
VII, Code 6100 (2000).  Given those test results, a rating 
greater than zero (0) percent is not warranted for the 
veteran's service-connected bilateral hearing loss at that or 
any time subsequent to the date of his separation from 
service.  Fenderson v. West, 12 Vet. App. 119 (1999).  


Extraschedular Rating

The 10 percent ratings for the veteran's left knee and left 
shoulder disabilities and the zero percent rating for the 
veteran's hearing disability according to the Schedule do 
not, however, preclude the Board from granting a higher 
rating for these disabilities.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § .3321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO. Bagwell, 
at 339.  Consequently, the Board will consider whether the 
assignment of an extraschedular rating is warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (2000).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule. Id.

Following a review of all of the evidence of record, 
including the veteran's compelling hearing testimony before 
both the RO and the Board, the Board finds that the schedular 
evaluations in this case are not inadequate.  A full range of 
ratings exists in the Schedule that anticipates greater 
disability of the knee, the shoulder, and hearing acuity.  
However, the record does not establish a basis to support a 
higher rating for any of these disabilities under the 
Schedule.  Additionally, the Board finds no evidence of an 
exceptional disability picture in this case.  The record does 
not show that the veteran has required frequent 
hospitalization or treatment for these disorders.  
Furthermore, the evidence does not show that any of these 
conditions has markedly interfered with the veteran's 
employment.  The veteran is employed as a teacher, and 
although he experiences some impairment and discomfort 
because of his service-connected disorders at issue, the 
evidence shows that he remains gainfully employed in this 
occupation.  According to the evidence, the service-connected 
disorders at issue do not appear to have interfered with his 
employment.  Therefore, extraschedular consideration under 38 
C.F.R. § 3.321(b) is not warranted in this case for any of 
these disabilities.


ORDER

The claim for an increased rating for bursitis and 
supraspinatus tendonitis of the right shoulder is denied.  

The claim for an increased rating for chondromalacia patella 
and patellofemoral pain syndrome of the left knee is denied.

The claim for an increased rating for a bilateral hearing 
loss is denied.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

